Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Brice Turner (77312) on 07/27/2022.

The application has been amended as follows: 

1. (Currently Amended) A device to generate coherent output light, the device comprising: a substrate; a quantum well structure (QWS) disposed directly on the substrate, the QWS having a first layer, a second layer, and a third layer, the second layer disposed and quantum-confined between the first layer and the third layer, the second layer to emit an input light when electrically biased, the input light having an optical field extending outside the QWS, and wherein the QWS is a nanorod or a nanowall with a lateral dimension not exceeding 5um; and a waveguide disposed directly on the substrate and in contact with the QWS such that at least a portion of the QWS is adjacent to the waveguide, the optical field extending into the waveguide to optically couple the waveguide with the QWS, the waveguide to provide an optical resonance cavity for the input light to create coherent light, the waveguide having an optical outlet to transmit at least some of the coherent light out of the waveguide to generate the output light.

11. (Currently amended) The device of claim 2, wherein the QWS comprises a nanowall with a lateral dimension not exceeding 5um and having a height dimension along the first direction.

13. (Currently amended) The device of claim 11, wherein: the nanowall has an elongated footprint on the substrate, the elongated footprint having a longitudinal dimension and the lateral dimension lateral to the longitudinal dimension; the waveguide comprises an elongated member having a corresponding longitudinal dimension; and the longitudinal dimension of the nanowall is oriented about parallel to the longitudinal dimension of the waveguide.

Claim 20 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 Response to Amendment
	The Examiner acknowledges the amending of claims 1, 2 and 20.
Response to Arguments
	The Examiner agrees with the Applicant that the currently amended claims, including the Examiner’s amendment outlined above, differentiate from the art of record.
Election/Restrictions
Claims 1-19 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 06/23/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/23/201 is withdrawn.  Claims 11-13 and 17-19, directed to alternate species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 outlines a coherent light generating device which places a quantum well structure (QWS) and a waveguide directly on a substrate. The QWS is formed of 3 layers with the middle layer emitting light and the QWS is a nanorod or a nanowall (understood to be a nanorod with an extension along 1 dimension, spec [0096]) with a lateral dimension of the nanowall not exceeding 5um. The light of the QWS is coupled to the waveguide in contact and adjacent with the QWS. The waveguide provides an optical resonance cavity which acts with the QWS to create the coherent light which is ultimately output therefrom. The prior art was found to teach aligning nanorods with waveguides (US 2020/0091682) but did not teach each element to be directly on the substrate (note US 2020/0091682 teaches away from such a configuration at [0035]). Further, art such as US 9318868, 8885675, 11298057 and 10826272 teach forming gain chips on substrates adjacent resonator waveguides (rings), however the gain chips are not of the nanowall type having a lateral dimension not exceeding 5um. The claims are therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828